Certiorari, 320 U. S. 723, to the Circuit Court of Appeals for the Ninth Circuit.

Per Curiam:

Judgment affirmed by an equally divided Court. Mr. Justice Jackson states that, the proceeding having been commenced, as the record shows, “under the instructions of the Attorney General” and the valuation for which the Government now contends appearing to have been fixed at the time when he held that office, he thinks it inappropriate that he should now participate in the determination of the case, notwithstanding he has no recollection of personal participation in the Departmental action.